Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Drawings are accepted. 
Claim Objections
Claim 5 recites “the selection pattern is n-1, n-2, n-2m with a nonnegative integer m ≥ 2”.  For clarity purposes, all suffix, symbols, abbreviation etc… must be clearly defined in the claims. While it can be assumed n and m are numerical values, however it is not apparently clear to the audience, for example, what concept does n denotes.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed to a driver assistance system, comprising a processing unit without any other apparent hardware structure.
The Specification in ¶0028 however goes on to state the processing unit can be software for performing the methods. ¶0029, it also states the method steps can be implemented in software embodiment. 
As such, claim 11 encompasses a software embodiment, thus non-statutory.  
Possible remedy includes but not limited to stating the processing unit being a microprocessor.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 8 and 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the selection pattern is predefined as a function of the previously classified movement pattern.”
The base claim 1 does not establish any previously classified movement pattern. How such pattern is established and classified etc....
As such the limitation “the previously classified movement pattern” lack antecedent basis.
Similarly, claim 8 recites “the number j of the previous images”. There lacks of antecedent basis for “the number j”.


As to claim 4, claim 4 recites “the selection pattern is predefined as a function of a desired image acquisition rate”
The term “desired” is subjective. Namely practitioners of the technology have different opinions/preference of an ideal/wanted fps rate of an imaging device, and may further influence by design goals/constraints.  As such, the term “desired” does not set forth a definitive scope limitation for the claim.
For the purpose of examination, the examiner will perform the most reasonable attempt at interpreting the claims until further clarifications. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over
Pindeus et al. (US 2019/0176820)


Pindeus discloses a method for recognizing the intention of a pedestrian to move on the basis of a sequence of images of a camera (See abstract,  also Fig. 11), comprising:

detecting a pedestrian in at least one image of the sequence of the images utilizing an object detector; (first step of Fig. 11, provided a video feed (i.e. which is a continuous series of images. ¶0028, 0021, detecting a human/pedestrian from the images from the video feed of the camera)

selecting an image from the sequence of the images that is current at the time t and selecting a predefined selection pattern of previous images of the image sequence, wherein the number of the selected images is smaller than the total number of the provided images of the sequence of images in the period of time spanning the time of the earliest selected image until the current image; (See ¶0028, at least an image is selected from the feed. ¶0045, also a predetermined of frames from the video feed relative to the present frame are also selected.  As such, the selection pattern being sequential and towards the past.  That is to say, If the instant frame is called frame n with n denotes (present), then the other frames are frame (n-1), frame (n-2) and so on. As such the selected frames together is  a subset of the video stream (smaller than the entire total feed))



extracting the image region in which the pedestrian is detected in the selected images of the image sequence; (See Fig. 4, Fig. 8, ¶0028, the system obtains area of the image that has form of human. And as seen in Fig. 4 or 5, the “human” areas are isolated to determine keypoints associated to the human. “Keypoints are indicated by circles overlaid on top of human 410”. ¶0046, keypoints are determined for each respective image in the chosen sequence of image)

classifying the movement profile of the detected pedestrian on the basis of the plurality of extracted image regions utilizing a classifier; (See Fig. 11, step 1106, 1108, ¶0046, 0028-0030, 0033, using the module 331 to aggregate key points and determine poses (i.e. movement profile) in the respective images (nature of movements, direction, facing, rotation etc…). 

outputting the class that describes the movement intention determined from the images of the sequence of images. (Fig. 11, step 1108, 1110, ¶0035, determining an intent of the pedestrian/human based on the determined poses. The outputted intent is used to trigger another operation)


As to claim 2:
Pindeus discloses all limitations of claim 1, wherein the selection pattern is predefined in such a way that a predefined time interval is covered by the selection. (Fig. 4, only a predetermined set of images is chosen to detect poses, ¶0045, also a predetermined of frames from the video feed relative to the present frame are also selected.  As such, the selection pattern being sequential and towards the past.  That is to say, If the instant frame is called frame n with n denotes (present), then the other frames are frame (n-1), frame (n-2) and so on. As such the selected frames together is  a subset of the video stream (smaller than the entire total feed))



As to claim 3:
Pindeus discloses all limitations of claim 1, wherein the selection pattern is predefined as a function of the previously classified movement pattern. (Fig. 4, ¶0045, all selection pattern are similar to each other in that they are a series of sequential frames, with a preset quantity or duration)

As to claim 9:
Pindeus discloses a method for recognizing the intention of a pedestrian to move on the basis of a sequence of camera images (See abstract, also Fig. 11) comprising:

detecting the pedestrian in at least one camera image with an object detector; ; (first step of Fig. 11, provided a video feed (i.e. which is a continuous series of images. ¶0028, 0021, detecting a human/pedestrian from the images from the video feed of the camera)


selecting a camera image that is current at the time t and selecting a predefined selection pattern of previous camera images of the image sequence, wherein the number of the selected camera images is smaller than the total number of the provided camera images of the sequence in the period of time spanning the time of the earliest selected camera image until the current camera image; (See ¶0028, at least an image is selected from the feed. ¶0045, also a predetermined of frames from the video feed relative to the present frame are also selected.  As such, the selection pattern being sequential and towards the past.  That is to say, If the instant frame is called frame n with n denotes (present), then the other frames are frame (n-1), frame (n-2) and so on. As such the selected frames together is  a subset of the video stream (smaller than the entire total feed))

representing the pose of the detected pedestrian for the selected camera images of the image sequence using a pedestrian model; (See Fig. 4, Fig. 8, ¶0028, the system obtains area of the image that has form of human. And as seen in Fig. 4 or 5, the “human” areas are isolated to determine keypoints associated to the human, which represents the poses. “Keypoints are indicated by circles overlaid on top of human 410”. ¶0046, keypoints are determined for each respective image in the chosen sequence of image)


classifying the movement profile of the detected pedestrian on the basis of the plurality or sequence of pedestrian representations with a classifier; (See Fig. 11, step 1106, 1108, ¶0046, 0028-0030, 0033, using the module 331 to aggregate key points and determine poses (i.e. movement profile) in the respective images (nature of movements, direction, facing, rotation etc…).
outputting the class that describes the movement intention determined from the camera images of the image sequence. (Fig. 11, step 1108, 1110, ¶0035, determining an intent of the pedestrian/human based on the determined poses. The outputted intent is used to trigger another operation)



Pindeus discloses all limitations of claim 9, further comprising determining a skeleton-like model of the pedestrian to serve as a representation of the pose of the pedestrian. (See Fig. 4 and Fig. 5, skeleton model)

As to claim 11:
Pindeus discloses a driver assistance system for a vehicle, comprising a processing unit which is configured to recognize an intention of a pedestrian to move (See abstract, ¶0018, for driving assistance to vehicles, also Fig. 11), said processing unit configured to:

detect a pedestrian in at least one image of the sequence of the images utilizing an object detector; (first step of Fig. 11, provided a video feed (i.e. which is a continuous series of images. ¶0028, 0021, detecting a human/pedestrian from the images from the video feed of the camera)




select an image from the sequence of the images that is current at the time t and selecting a predefined selection pattern of previous images of the image sequence, wherein the number of the selected images is smaller than the total number of the provided images of the sequence of images in the period of time spanning the time of the earliest selected image until the current image; (See ¶0028, at least an image is selected from the feed. ¶0045, also a predetermined of frames from the video feed relative to the present frame are also selected.  As such, the selection pattern being sequential and towards the past.  That is to say, If the instant frame is called frame n with n denotes (present), then the other frames are frame (n-1), frame (n-2) and so on. As such the selected frames together is  a subset of the video stream (smaller than the entire total feed))


extract the image region in which the pedestrian is detected in the selected images of the image sequence; (See Fig. 4, Fig. 8, ¶0028, the system obtains area of the image that has form of human. And as seen in Fig. 4 or 5, the “human” areas are isolated to determine keypoints associated to the human. “Keypoints are indicated by circles overlaid on top of human 410”. ¶0046, keypoints are determined for each respective image in the chosen sequence of image)


classify the movement profile of the detected pedestrian on the basis of the plurality of extracted image regions utilizing a classifier; (See Fig. 11, step 1106, 1108, ¶0046, 0028-0030, 0033, using the module 331 to aggregate key points and determine poses (i.e. movement profile) in the respective images (nature of movements, direction, facing, rotation etc…). 


output the class that describes the movement intention determined from the images of the sequence of images. . (Fig. 11, step 1108, 1110, ¶0035, determining an intent of the pedestrian/human based on the determined poses. The outputted intent is used to trigger another operation)


Pindeus discloses all limitations of claim 1, further comprising considering the information from previous images within a predefined time interval of the image sequence in addition to the information from the current images. (See claim 15, other images within a predetermined time interval are considered by determining whether they comprise human).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al. (US 2019/0176820) and in view of Shimizu (US 20130155275).

As to claim 4:
Pindeus discloses all limitations of claim 1, however is silent the selection pattern is predefined as a function of a desired image acquisition rate.

However, the examiner asserts that the practice of selecting a specific pattern of frames from a video feed based on a desired image acquisition rate is known in the art. 
Shimizu, in a related field of endeavor, discloses in ¶0166 that, for example, if a desire rate of 30 fps, however the imaging capturing unit’s rate is 60 fps, then the selection unit would select every other frame.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Pindeus would adopt a different specific pattern of frame selection depending on the hardware rating.  As apparent in Fig. 4, Fig. 5 of Pindeus, the poses can be effectively determined with images that are not closely sequential (i.e. with apparent missing frames in between), therefore, eliminating frames that are not crutial (every other frame for example) can naturally help reduce processing load.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al. (US 2019/0176820) and in view of Sato et al. (US 2012/0013796).


Pindeus discloses all limitations of claim 1, however is silent on the selection pattern is n-1, n-2, n-2m with a nonnegative integer m ≥ 2.

Sato in a relate field of endeavor proposes similarly irregular pattern, for example in ¶0071, one frame is skip for every two frame, thus if first frame is denoted as n-1, then second frame would be n-2, the skipped frame is n-3, and the next accepted frame is n-4.


It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Pindeus can be modified to select a more irregular pattern if it is deemed to be optimal for the scheme, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al. (US 2019/0176820) and in view of Fang et al. (On-Board Detection of Pedestrian Intentions) 09-2017 – IDS record.
As to claim 6:
Pindeus discloses all limitations of claim 1, wherein the classifier provides at least the classes “standing” (¶0035) however does not explicitly provide other examples such as “walking”, “standing”, “setting off’, and “stopping”.

Fang however also discloses a similar pedestrian intention system in which other classification examples for possible detection include: starting, stopping, bending (walking with change in direction) – See Fig. 1.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Pindeus can be modified to include other classifications.  By including other classifications, the system can be adapted flexibly for other purposes, such as crash avoidance (Fang abstract).

As to claim 8:
Pindeus discloses all limitations of claim 7, regarding: the number j of the previous images which are considered is a nonnegative integer greater than or equal to four. 
Recall that¶0045, a predetermined of frames from the video feed relative to the present frame are also selected for each batch.  
While Pindeus does not explicitly specifies a particular number of frames, however using 4 or more frames is not a novel concept. Fang in Fig. 4 for examples uses more than 4 frames per patch for analysis. 
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Pindeus uses at least 4 frames per patch for analysis since human intention is complex.  The more frames being utilized, the more accurate prediction the system can output, thus can be important/significant in the context of driver assistance system. In addition, it has In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
You et al. (US 2018/0118106) - Disclosed are a vehicle and a control method thereof, and more particularly, a technique for acquiring location information of a pedestrian near a vehicle, predicting a movement path of the pedestrian, and outputting warning sounds in a direction toward where the pedestrian is moving. The vehicle includes an imaging device configured to capture an image of a pedestrian near the vehicle, a detection sensor configured to acquire location information of the pedestrian, a controller configured to predict a movement route of the pedestrian based on the acquired location information of the pedestrian and generate a control signal for outputting warning sounds in a direction toward where the pedestrian is moving based on the predicted movement route of the pedestrian; and a speaker array configured to output the warning sounds in the direction toward where the pedestrian is moving based on the generated control signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645